                                          Case 4:20-cv-03456-PJH Document 21 Filed 07/31/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RONALD CUPP,
                                                                                        Case No. 20-cv-03456-PJH
                                   8                   Plaintiff,

                                   9            v.                                      ORDER DENYING MOTION TO
                                                                                        PROCEED EX PARTE AND SETTING
                                  10     ANDREW SMITH, et al.,                          A BRIEFING SCHEDULE ON MOTION
                                                                                        FOR TEMPORARY RESTRAINING
                                  11                   Defendants.                      ORDER
                                  12                                                    Re: Dkt. No. 20
Northern District of California
 United States District Court




                                  13          On July 31, 2020, plaintiff Ronald Cupp (plaintiff”) filed an ex parte motion for a
                                  14   temporary restraining order and motion for a preliminary injunction against defendants
                                  15   Andrew Smith (“Smith”), Tyra Harrington (“Harrington”), County of Sonoma (“Sonoma
                                  16   County”), and an unspecified Doe defendant (collectively, “defendants”). Dkt. 20.
                                  17          The subject of this action involves an alleged unlawful entry by defendants and
                                  18   other county officials upon plaintiff’s property on February 15, 2019, as well as other
                                  19   alleged deprivations of his procedural rights to challenge certain citations issued by
                                  20   defendants concerning his property since that February 2019 entry. Dkt. 1 ¶¶ 15-57.
                                  21   The subject of this motion involves a search of plaintiff’s property that defendants
                                  22   conducted on the morning of July 30, 2020. Dkt. 20 at 2-3. In his declaration, plaintiff
                                  23   states that he “notified defendant’s counsel, Michael Smith, by email on July 30, 2020”
                                  24   that he “would be filing this application for a TRO.” Dkt. 20-2 ¶ 10. Based on its records,
                                  25   the court understands that plaintiff meant “Michael King” (“counsel King”), not “Michael
                                  26   Smith,” because counsel King and Bruce Goldstein appear to be the only attorneys who
                                  27   have made filings on behalf of defendants in this action.
                                  28          Federal Rule of Civil Procedure 65(b)(1) allows a court to “issue a temporary
                                          Case 4:20-cv-03456-PJH Document 21 Filed 07/31/20 Page 2 of 3




                                   1   restraining order without written or oral notice to the adverse party or its attorney only if:

                                   2          (A) specific facts in an affidavit or a verified complaint clearly show that immediate

                                   3   and irreparable injury, loss, or damage will result to the movant before the adverse party

                                   4   can be heard in opposition; and

                                   5          (B) the movant's attorney certifies in writing any efforts made to give notice and the

                                   6   reasons why it should not be required.” Fed. R. Civ. Pro. 65(b)(1)(A)-(B).

                                   7          As this court has previously stated, “[e]x parte injunctive relief is to be granted

                                   8   sparingly.” Kinney v. Lavin, 2014 WL 4182478, at *1 (N.D. Cal. Aug. 22, 2014).

                                   9   Accordingly, courts generally limit ex parte injunctive relief to two situations: “[1] where

                                  10   notice to the adverse party is impossible either because the identity of the adverse party

                                  11   is unknown or because a known party cannot be located in time for a hearing; and [2] in a

                                  12   very limited number of cases, where notice to the defendant would render fruitless the
Northern District of California
 United States District Court




                                  13   further prosecution of the action.” Id. citing Reno Air Racing Ass'n, Inc. v. McCord, 452

                                  14   F.3d 1126, 1131 (9th Cir.2006).

                                  15          Here, plaintiff fails to proffer any argument in support of the ex parte nature of his

                                  16   request. Significantly, plaintiff fails to identify any specific fact that clearly shows that

                                  17   immediate and irreparable injury would result to him during the brief period that

                                  18   defendants would have to oppose his motion. To the contrary, it appears that the injury

                                  19   he complains of (i.e., the allegedly unlawful search) has already occurred. Dkt. 20-2 ¶ 8.

                                  20   Moreover, given that plaintiff himself acknowledged that he already provided notice to

                                  21   counsel King on July 30, 2020 of his intent to file this motion, the court finds that the first

                                  22   general set of situations where ex parte relief is appropriate is necessarily inapplicable.

                                  23          The second set is also inapplicable. Significantly, plaintiff fails to explain why

                                  24   providing defendants notice of this motion would “render fruitless” the prosecution of this

                                  25   action. In any event, this circumstance is typically reserved for situations involving

                                  26   evidence preservation issues, Reno Air Racing Ass’n, Inc., 452 F.3d at 1131 (“To justify

                                  27   an ex parte proceeding on this latter ground, ‘the applicant must do more than assert that

                                  28   the adverse party would dispose of evidence if given notice’”), which plaintiff does not
                                                                                       2
                                          Case 4:20-cv-03456-PJH Document 21 Filed 07/31/20 Page 3 of 3




                                   1   contend are present in the instant action. Accordingly, the court DENIES plaintiff’s

                                   2   request to proceed ex parte.

                                   3          That said, to the extent plaintiff relies upon the possibility that defendants might

                                   4   direct third-party PG&E to “shut off” his electricity, Dkt. 20 at 7, the court ORDERS

                                   5   defendants to refrain from issuing any such direction until it has resolved the instant

                                   6   motion. To that end, defendants may file a joint response to plaintiff’s request for a

                                   7   temporary restraining order by 12:00 pm on Tuesday, August 2, 2020. As a courtesy,

                                   8   the court also asks defendants to electronically file legible white retained copies of the

                                   9   pink notice slips proffered by plaintiff (Dkt. 20-1 at 1-7). Unless it informs the parties

                                  10   otherwise, the court will issue its decision on plaintiff’s motion on the papers.

                                  11          IT IS SO ORDERED.

                                  12   Dated: July 31. 2020
Northern District of California
 United States District Court




                                  13                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  14                                                 United States District Judge
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      3
